a so wD UE =

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

nas nae AP A A

Been ee A re RR i a Oe

FEB 0 5 7mm

a a ~ oY
UNITED STATES OF AMERICA : PROTECTIVE ORDER
“Vin
18 Cr. 224 (AJN)
ALI SADR HASHEMI NEJAD,
Defendant.
os —_ — — _ _ — - —_ — oe _ _ - — x

Upon the application of the United States of America,
GEOFFREY S. BERMAN, United States Attorney for the Southern
District of New York, by and through Michael Krouse, Jane Kim, and
Stephanie Lake, Assistant United States Attorneys, of counsel, for
an order precluding the dissemination of material produced
pursuant to 18 U.S.C. §& 3500 and/or Giglio v. United States, 405
U.S. 150 (1972), and the Government’s general disclosure
obligations or practices, relating to witnesses the Government
anticipates may be called to testify at trial ("3500 Material”),
made on consent, and based on the Court's independent review, it
is hereby

ORDERED that (1) defense counsel must destroy or return
to the Government all 3500 Material (and any copies thereof) at
the conclusion of the trial of this matter or when any appeal has
become final; and (2) the defense is precluded from disseminating

any of the 3500 Material (and any copies thereof) to anyone beyond
 

the defendant; defense counsel ; paralegal or staff employed by the
defense; expert witnesses; investigators: expert advisors;
consultants and vendors; prospective witnesses, and their counsel ;
and such other persons as may be authorized by agreement, in
writing, of the parties of by the Court upon the defendant's
motion. The defense shall provide a copy of this protective order
to persons to whom the 3500 Material is disclosed, and those other
persons shall be subject to the terms of this Order.

Dated: New York, New York
February , 2020

    
   

THE HONORABLE ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE
